Citation Nr: 9927056	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-41 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
residuals of a shell fragment wound to the left upper arm 
involving Muscle Group IV, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected residuals of a shell 
fragment wound to the left upper arm involving Muscle Group 
IV above 10 percent.  The case came before the Board, and was 
subsequently remanded for a reevaluation of the extent of the 
veteran's muscle injury to the left upper arm and a 
readjudication of the muscle disability under the revised 
diagnostic criteria for muscle disabilities.  The case was 
then returned to the Board for appellate review.    


FINDINGS OF FACT


1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of a shell 
fragment wound to the left upper arm involving Muscle Group 
IV are manifested by complaints of constant left upper arm 
pain, numbness, loss of range of motion, and objective 
evidence of no significant muscle weakness in the left upper 
extremity.                


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for residuals of a shell fragment wound of the left 
upper arm involving Muscle Group IV have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5304. 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a March 1946 rating 
decision the veteran was awarded service connection for 
shrapnel wounds of the left upper arm involving Muscle Group 
III, with a 10 percent disability rating effective December 
6, 1945, the date following service discharge.  The evidence 
from the veteran's service medical records shows that in 
December 1944 the veteran sustained a shell fragment wound to 
the left upper arm during combat in Europe during World War 
II.  The Board notes that the veteran also sustained a shell 
fragment wound to the left shoulder during combat action in 
August 1944.  That disability was rated separately.  In a 
July 1948 rating decision, the RO revised the left upper arm 
disability description to reflect a shrapnel wound to the 
left upper arm involving Muscle Group IV with retained 
foreign body.  The 10 percent disability rating was 
continued, with this revised description, effective April 1, 
1946.  The veteran requested an increased rating for his left 
upper arm disability in January 1991, claiming that his 
disability had worsened.  However, all subsequent rating 
decisions confirmed the 10 percent rating for the shell 
fragment wound of the left upper arm involving Muscle Group 
IV.          

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected residuals of 
a left upper shell fragment wound involving Muscle Group IV, 
and contends that a higher rating is warranted.  He argues 
that he has persistent numbness in his left biceps, constant 
pain in the left upper arm and loss of some range of motion.  
After a review of the records, the Board finds that the 
evidence is against his claim for an increased evaluation.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.   However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions. 

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  Prior to July 3, 1997, a slight injury was 
the result of simple wound of muscle without debridement, 
infection, or effects of laceration.  By history, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body.  Under the revised regulation 
schedule, a slight muscle disability would result from simple 
wound of the muscle without debridement or infection.  The 
history and complaint would be documented by service 
department record of superficial wound with brief treatment 
and return to duty.  There would be healing with good 
functional results.  There would be no cardinal signs or 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following:  linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following:  relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss. 38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, with indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
and tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high 
velocity missile or to large or multiple low velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d).  Under 
the revised criteria, a severe disability would result from 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in the previous 
paragraph, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicated wide damage to 
muscle groups in the missile track.  Palpation would show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Other objective findings include 
muscles that swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

DC 5304 describes the Group IV muscle function according to:  
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  Intrinsic muscles of 
shoulder girdle:  (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis.  For a 
severe disability of this muscle group, a 30 percent rating 
applies to the dominant shoulder, while a 20 percent rating 
applies when the severe condition applies to the non-dominant 
shoulder.  For a moderately severe disability, a 20 percent 
rating applies to both the dominant and non-dominant 
shoulders.  For a moderate disability, a 10 percent rating 
applies to both the dominant and non-dominant shoulders.

The Board looks to the 20 percent rating criteria under DC 
5304, which would indicate a moderately severe disability.  
Under the old definition of moderately severe disability 
under 38 C.F.R. § 4.56, the veteran's left upper arm 
disability would have to show a relatively large entrance 
wound with a moderate loss of deep fascia and muscle 
substance, and tests of strength and endurance showing a 
marked or moderately severe loss.  Under the new definition 
of moderately severe disability under 38 C.F.R. § 4.56, 
indications of deep fascia loss, loss of muscle substance or 
normal firm resistance of muscles compared with sound side, 
and positive evidence of impairment during strength and 
endurance tests compared with the right side.  After 
reviewing the evidence, the Board finds that the veteran's 
left upper arm disability does not satisfy the moderately 
severe criteria under the old or new regulations.
 
In the report of the most recent VA examination, in October 
1998, the examiner noted the veteran's shrapnel wound scars.  
The scar from the shrapnel injury claim on appeal is on the 
left scapular area, approximately 4 centimeters long and 2 
millimeters wide.  Without detailing the specifics of the 
scar, which is not the subject of this appeal, the Board 
notes that the examiner detected no tenderness, ulceration or 
loss of underlying tissue, and no functional disability in 
this area.  A separate examination report indicated that the 
veteran is right-hand dominant.  He complained of pain and 
some soreness in the left shoulder, which is worse with 
overhead activity and slightly weaker than the right side.  
Upon examination, the veteran's left shoulder range of motion 
was 140 degrees of forward flexion, 90 degrees of abduction, 
15 degrees of external rotation and internal rotation of 70 
degrees.  Elbow flexion was 135 degrees, and 0 degrees in 
extension.  The veteran's left shoulder and upper arm did not 
exhibit any decrease in function relative to the right side.  
The deltoid, bicep and tricep muscles were equal bilaterally, 
decreased strength in the supraspinatus and infraspinitus 
anterior minor was bilateral, and shoulder crepitus during 
range of motion was bilateral.  The diagnostic assessment was 
bilateral glenohumeral arthritis, bilateral rotator cuff 
tears, and shrapnel injury to the left upper extremity 
without any significant muscle weakness.  The examiner noted 
that the veteran's slightly decreased motion of the left 
upper extremity and arthritis of the shoulders are bilateral 
in nature and thus not due to the shrapnel injury.  "He does 
not have any muscle changes or neurovascular changes from 
this shrapnel injury."  

The Board finds no evidence to support a moderately severe 
condition of Muscle Group IV under the old or new 
regulations.  With the most recent examination revealing no 
muscle loss or loss of strength in relation to the other arm, 
as both old and new regulations require some degree of muscle 
loss, there is no basis for an increased rating under DC 
5304.  The evidence shows that the veteran's problems with 
his upper extremities affect him equally bilaterally, with no 
indication of the shrapnel injury exacerbating his problems.  
The veteran himself stated during his April 1997 hearing that 
his left upper arm disability is about the same as it was 
when he was discharged from the service back in 1945.  Thus, 
the Board concludes that based on the most recent medical 
evaluation and the veteran's own account of his shrapnel 
injury, he is not entitled to an increased rating under DC 
5304. 

The Board notes that during the veteran's April 1997 hearing, 
the veteran's representative claimed that the veteran has 
three separate disabilities - to the left deltoid muscle, 
left bicep and left tricep - that he wishes to be evaluated 
for an increased rating.  The Board, however, is tasked with 
evaluating only the disability to the left upper arm 
involving Muscle Group IV.  The veteran's left shoulder 
condition is the subject of another service connected 
disability, which is not before the Board on appeal.  Due to 
the specificity of the issue on appeal, the Board will not 
evaluate the veteran's left upper arm disability in relation 
to other muscle groups.  While not foreclosing the veteran's 
opportunity to pursue service connection or increased ratings 
for other muscle groups of the arm and shoulder, the Board is 
confined to the issue before it, which relates to Muscle 
Group IV.  Therefore, this decision focuses on DC 5304. 

In summary, there is no indication that the veteran's 
disability from residuals of shell fragment wound of the left 
upper arm is manifested by a moderately severe muscle 
disability.  Thus, his disability from the left upper arm 
disability does not meet any of the criteria for a schedular 
rating in excess of 10 percent.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

As discussed, the veteran's left upper arm has been recently 
described in the October 1998 VA examination by the examining 
physician as having no significant muscle weakness and not 
causing any significant disability for the veteran.  Any 
functional loss in the left arm, even any as it relates to 
the left shoulder, appears to not be related to the shrapnel 
injury.  The testimony from the veteran's April 1997 hearing 
reveals the veteran's chief complaint is that his left arm 
gets numb, and that the condition of his left arm has not 
changed since his service discharge.  The Board finds this 
evidence a credible assessment of the veteran's left upper 
arm condition.  Therefore, the Board finds no evidence of 
functional loss due to the shrapnel injury to the left upper 
arm.  The Board will not assign an additional rating pursuant 
to these regulations, as it is not warranted by the facts. 

The evidence on record does not show that the veteran 
presently has degenerative arthritis, evidenced by X-ray 
findings, that was caused by his shrapnel injuries and 
contemplated in § 4.59 and Diagnostic Code 5003, to warrant 
consideration pursuant to Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) and VAOPGCPREC 23-97 (7/1/97) (precedent opinion 
of the VA General Counsel) for a greater disability rating.  
See also, Hicks v. Brown, 8 Vet. App. 417 (1995).  The 
October 1998 VA examination notes that the veteran has 
significant arthritis in both shoulders.  Because of this 
finding of bilateral shoulder disability, the examiner 
determined that this condition was not caused by the shrapnel 
injury because the veteran's shrapnel wounds were only on the 
left side.   Therefore, Diagnostic Code 5003 and § 4.59 do 
not presently apply to the evidence before the Board.              

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Also, the Court did 
not find the Board's denial of an extraschedular rating in 
the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Therefore, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

This 10 percent disability rating for a left upper arm 
condition does not preclude the Board from granting higher 
ratings for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for greater disability of the upper arm.  The record 
does not establish a basis to support a higher rating for 
this disability under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization for his left upper arm so 
as to require extraschedular consideration.  The record also 
does not show that left arm has markedly interfered with his 
employment as to require an extraschedular rating.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from the residuals of a shell fragment wound of the 
left upper arm involving Muscle Group IV is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted.


ORDER

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the left upper arm involving Muscle 
Group IV is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

